DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pixel sampler that converts the light . . .”; “an effective area determiner that determines . . .”; “a power controller that is operable to cut off . . .”; and “a PPG data generator that generates PPG data from . . .”. in claim 1, and “a light amount determiner that determines whether . . .” in claim 6, “a pixel sampler that converts the light . . .”; “a light amount determiner that determines whether . . .”; “a power controller that is operable to cut off . . .”; and “a PPG data generator that generates PPG data from . . .”. in claim 15 and “an effective area determiner that determines . . .”; in claim 18, “a timing generator that enables or disables columns of the pixel array, . . .” in claim 21, “an application receiving PPG data from the PPG sensor, . . .”; “a pixel sampler that converts the light collected through . . .”; “an effective area determiner that determines . . .”; Page 6 of 8Serial No. UnassignedAtty. Docket No. 275/1161_00”a power controller that is operable to cut off power to . . .”; and “a PPG data generator that generates the PPG data from . . .” in claim 40. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-13 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0373380 A1 to WANG et al (hereinafter ‘WANG’).
Regrading claim 1, WANG discloses a photoplethysmogram (PPG) sensor (Para [0023] and Fig. 1, optical control key/sensor 10, wherein as the optical control key 10 of the present disclosure has the function of detecting physiological characteristics, e.g., detecting the photoplethysmogram (PPG) signal and/or heartbeat), comprising: a pixel array that collects light (Para [0026], wherein the image sensor 13 includes a pixel array of, for example, a charge coupled device (CCD) image sensor); a pixel sampler that converts the light collected through the pixel array into a plurality of pixel data (Para [0031], wherein the ADC 17, as sampler, is used to convert analog pixel data S1 outputted by the first pixel region 131 of the image sensor 13 into digital pixel data Sd1, and convert analog pixel data S2 outputted by the second pixel region 132 of the image sensor 13 into digital pixel data Sd2); an effective area determiner that determines an effective area and a non-effective area of the pixel array based on the pixel data (Para [0032], wherein the processor 15, as the effective are determiner, is a processing unit, . . . The processor 15 is electrically coupled to the light source 11 and the image sensor 13, and used to identify whether an object 9 (as shown in FIG. 4) is a human body according to the pixel data Sd1 of the first pixel region 131, as the effective area, and identify human body motion according the pixel data Sd2 of the second pixel region 132, as non-effective area, if the object 9 is a human body); a power controller that is operable to cut off power to the non-effective area of the pixel array (Para [0038], wherein that is, the second pixel region 132 is turned on only when the processor 15 identifies that the pixel data Sd1 of the first pixel region 131 contains an oscillation signal having the specific frequency feature. Otherwise, the second pixel region 132 is always turned off. Said turned off is referred to that, for example, every photodiode in the second pixel region 132 is deactivated or the detection result of the photodiode is not read, which is implemented by controlling switching devices, as the power controller); and a PPG data generator that generates PPG data from pixel data corresponding to the effective area among the pixel data (Para [0029], wherein the pixel data of each pixel of the first pixel region 131′ is summed using hardware circuit before being outputted from the image sensor 13 or summed using software or hardware of the processor 15, as the PPG data generator, connected downstream after being outputted from the image sensor 13 to detect the PPG signal.).
Regrading claim 11, WANG discloses wherein the pixel sampler generates the pixel data by collecting light through the pixel array according to a signal generated by a timer (Para [0047], wherein for example, if two peaks (as shown in FIG. 5) are detected within a time interval Δt=500 to 1200 ms, the pixel data is identified to contain the physiological characteristics of a human body.).
Regrading claim 12, WANG discloses wherein the pixel sampler generates the pixel data by collecting light through the pixel array according to a signal generated by an external sensor (Para [0022], wherein t should be mentioned that although the ADC 17 is shown to be connected outside of the image sensor 13, as the external sensor, and the processor 15 in FIG. 1,).
Regrading claim 13, WANG discloses wherein the pixel sampler generates the pixel data by collecting light through the pixel array according to a user signal (Para [0036], wherein when an object 9 (e.g., finger), as the user, is put on the transparent region 311, the light emitted by the light source 11 passes through skin tissues and a light signal whose intensity changes with time as shown in FIG. 5 is generated. The processor 15 calculates, in the time domain or frequency domain, and identifies whether the pixel data Sd1, inherently as the sampled data, outputted by the first pixel region 131 contains an oscillation signal of a specific frequency feature, e.g., a fixed frequency between 0.8 Hz and 2 Hz.).
Regrading claim 40, WANG discloses a photoplethysmogram (PPG) system (Para [0023] and Fig. 1, optical control key system 10, wherein as the optical control key 10 of the present disclosure has the function of detecting physiological characteristics, e.g., detecting the photoplethysmogram (PPG) signal and/or heartbeat), comprising: a light source (Fig. 1. Source 11); a PPG sensor arranged to receive light, emitted by the light source, that is reflected from skin of a user (Para [0023], wherein as the optical control key 10 of the present disclosure has the function of detecting physiological characteristics, e.g., detecting the photoplethysmogram (PPG) signal and/or heartbeat, the light source 11 preferably emits light suitable to be absorbed by skin tissues of the human body.); and an application receiving PPG data from the PPG sensor (Para [0029], wherein the pixel data of each pixel of the first pixel region 131′ is summed using hardware circuit before being outputted from the image sensor 13 or summed using software, as the application, or hardware of the processor 15 connected downstream after being outputted from the image sensor 13 to detect the PPG signal.), wherein the PPG sensor includes: a pixel array that collects the light reflected from the skin of the user (Para [0023] and [0026], wherein when the object is the skin of a human body, a part of light emitted by the light source 11 enters the skin, passes through skin tissues and then comes out from the skin again, and wherein the image sensor 13 includes a pixel array of, for example, charge coupled device (CCD) image sensor or a complementary metal oxide semiconductor (CMOS) image sensor, and used to detect light from the object.); a pixel sampler that converts the light collected through the pixel array into a plurality of pixel data (Para [0031], wherein the ADC 17, as sampler, is used to convert analog pixel data S1 outputted by the first pixel region 131 of the image sensor 13 into digital pixel data Sd1, and convert analog pixel data S2 outputted by the second pixel region 132 of the image sensor 13 into digital pixel data Sd2); an effective area determiner that determines an effective area and a non-effective area of the pixel array based on the pixel data (Para [0032], wherein the processor 15, as the effective are determiner, is a processing unit, . . . The processor 15 is electrically coupled to the light source 11 and the image sensor 13, and used to identify whether an object 9 (as shown in FIG. 4) is a human body according to the pixel data Sd1 of the first pixel region 131, as the effective area, and identify human body motion according the pixel data Sd2 of the second pixel region 132, as non-effective area, if the object 9 is a human body); a power controller that is operable to cut off power to the non-effective area of the pixel array (Para [0038], wherein that is, the second pixel region 132 is turned on only when the processor 15 identifies that the pixel data Sd1 of the first pixel region 131 contains an oscillation signal having the specific frequency feature. Otherwise, the second pixel region 132 is always turned off. Said turned off is referred to that, for example, every photodiode in the second pixel region 132 is deactivated or the detection result of the photodiode is not read, which is implemented by controlling switching devices, as the power controller); and a PPG data generator that generates the PPG data from pixel data corresponding to the effective area among the pixel data (Para [0029], wherein the pixel data of each pixel of the first pixel region 131′ is summed using hardware circuit before being outputted from the image sensor 13 or summed using software or hardware of the processor 15, as the PPG data generator, connected downstream after being outputted from the image sensor 13 to detect the PPG signal.).

Allowable Subject Matter
Claims 15-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically, WANG, does not disclose:
. . . . a light amount determiner that determines whether to cut off power based on amounts of the light collected for the pixel data; a power controller that is operable to cut off power to the pixel array according to a command from the light amount determiner; . . , of claim 15 combined with other features and elements of the claim;
Claims 16-21 depend from an allowable base claim and are thus allowable themselves.
Claims 2-4, 6-8, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically, WANG, does not disclose:
. . . . the effective area determiner includes pixel data, whose values exist between the first section reference value and the second section reference value among the pixel data, in the effective area, and the effective area determiner includes pixel data, whose values do not exist between the first section reference value and the second section reference value among the pixel data, in the non-effective area, of claim 2 combined with other features and elements of the claim;
Claims 3-4 depend from an allowable base claim and are thus allowable themselves;
. . . . a light amount determiner that determines whether to cut off power based on amounts of light collected for the pixel data, wherein the power controller cuts off power to the pixel array according to a command from the light amount determiner, of claim 6 combined with other features and elements of the claim;
Claims 7 and 8 depend from an allowable base claim and are thus allowable themselves;
. . . . wherein the PPG data generator measures signal quality of the pixel data corresponding to the effective area and continuously generates the PPG data from the pixel data corresponding to the effective area when the signal quality is maintained at a predetermined quality reference value or higher, of claim 9 combined with other features and elements of the claim;
Claim 10 depends from an allowable base claim and is thus allowable itself.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662